Citation Nr: 1812312	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969 and from April 1973 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist.

The Veteran is seeking entitlement to a TDIU.  He contends that he is unable to work due to his service-connected disabilities.

VA regulations allow for the assignment of a TDIU rating when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

For the period on appeal, the Veteran's service-connected disabilities consisted of coronary artery disease (CAD), rated as 30 percent disabling; posttraumatic stress disorder (PTSD), rated as 30 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; left lower extremity peripheral neuropathy associated with diabetes mellitus, rated as 10 percent disabling; right lower extremity peripheral neuropathy associated with diabetes mellitus, rated as 10 percent disabling; left upper extremity peripheral neuropathy associated with diabetes mellitus, rated as 10 percent disabling; and right upper extremity peripheral neuropathy associated with diabetes mellitus, rated as 10 percent disabling.  Viewing the Veteran's diabetes mellitus and peripheral neuropathy of all four extremities as a single disability based on common etiology, their assigned ratings combine to meet the schedular requirement of at least one disability rated at 40 percent or more.  38 C.F.R. § 4.16(a)(2), 4.25, 4.26.  Also, for the period on appeal, a combined rating of 80 percent was in effect.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

During a July 2010 VA peripheral nerves examination, the examiner stated the effect of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities on the Veteran's usual occupation and daily activities was that he was tired all the time, burning, numbness, tingling sensation in the feet and hands, and episodes of hypoglycemia.  He also suffered from shortness of breath, and walking was very limited.  He could not stand for long periods.  

In his August 2011 application for TDIU (VA Form 21-8940), the Veteran reported that he last worked in December 2007.  He also indicated that his disability affected full-time employment and he became too disabled to work in December 2007 as well.  The Veteran also indicated that his service-connected heart disability and diabetes and related conditions prevented him from securing or following any substantially gainful employment.  From 2006 to 2007, he was self-employed working in sales, and left his last job because of his disabilities.  The Veteran also reported that had no other education or training before he became too disabled to work.  In a September 2014 statement, the Veteran also added that he was denied employment in 2009 due to his heart condition and diabetes, and that he was employed as a tax preparer in 2009 when he lost control and had to walk out to keep from physically harming the manager.   

A Disability Determination and Transmittal from the Social Security Administration indicates that the Veteran was disabled as of December 2007 due to a primary diagnosis of osteoarthrosis and allied disorders, and a secondary diagnosis of diabetes mellitus.

During an October 2011 VA PTSD examination, it was noted that the Veteran dropped out of school in the 10th grade because his family needed him to earn money.  Following service he earned his GED, but did not complete coursework required for a degree in accounting.  He worked mostly in shipping and receiving for 20-30 different companies.  His positions were terminated due to closures, layoffs, and conflicts with management.  The examiner indicated that the Veteran had mild occupational impairment in the past, but PTSD symptoms did not result in difficulty on the job.

A June 2012 VA examiner indicated that the Veteran's diabetes mellitus impacted his ability to work.  The examiner stated that the Veteran would get lightheaded when blood sugar was low, and had to take a break from whatever he was doing to rest and eat a snack or take his glucose tab.  Regarding the Veteran's CAD, the examiner indicated that it impacted his ability to work because he could not do strenuous activity without getting chest pain.  Regarding the Veteran's diabetic peripheral neuropathy, it impacted his ability to work as the Veteran could not do prolonged typing on the computer and could not do prolonged writing.  It was also hard for him to walk on uneven surfaces or for prolonged periods of time on level surfaces.  

A March 2015 VA PTSD examiner indicated that the Veteran' symptoms included irritability, trust issues, and avoidance.  Undifferentiated symptoms were concentration difficulties and sleep disturbance.  The examiner opined that the Veteran's mental health symptoms, in and of themselves, did not render him unemployable.  The Veteran did report a history of irritability that affected his prior relationships with co-workers and supervisors, but his last job was terminated when the company went bankrupt.    

During a March 2015 VA heart conditions examination, the examiner noted that the Veteran's CAD did impact his ability to work, as he would get dyspneic with any strenuous physical exertion.  The examiner indicated that there was no impact on sedentary employment.  

During his October 2017 Board hearing, the Veteran testified that he had no energy, was in constant pain, and did not get much sleep.  His diabetes flucuated and he was put on heart medication two years ago.  He indicated that he had not been able to find any employment.  The Veteran stated that he was last employed as a logistics manager for a private label manufacturer and lost his job due to mutual agreement.  He tried working on his own, but his health started to deteriorate and so he filed for disability with the State of Missouri and with VA.  

In an October 2017 opinion, Dr. J.E.L. reported that he had treated the Veteran for many years.  He indicated that the Veteran was currently disabled due to chronic joint pain from arthritis and other orthopedic disabilities.  He also indicated that the Veteran had diabetes and coronary artery disease.

After a review of the evidence of record, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  

The evidence indicates that the Veteran dropped out of school in 10th grade and eventually obtained a GED.  He took some courses in accounting but never completed a program.  The Veteran's previous job experience consisted of working mostly in shipping and receiving for many different companies and working as a tax preparer for a short period of time.  The July 2010 VA examiner stated that walking was very limited, and that the Veteran could not stand for long periods.  The June 2012 VA examiner found that the Veteran's diabetes mellitus would make him lightheaded when blood sugar was low and would make him have to take breaks, that he could not do strenuous activity without getting chest pain due to his CAD, and that his peripheral neuropathy of the lower extremities made it hard for him to walk on uneven surfaces or for prolonged periods of time on level surfaces.  The March 2015 VA heart examiner found that due to the Veteran's CAD, he would get dyspneic with any strenuous physical exertion.  These limitations would clearly make physical employment difficult for the Veteran. 

In addition, it is questionable as to whether sedentary employment would be possible.  The Board notes that the October 2011 VA PTSD examiner stated that PTSD symptoms did not result in difficulty on the job, that the March 2015 VA heart examiner indicated the Veteran's CAD had no impact on sedentary employment, that the March 2015 PTSD examiner found that the Veteran's mental health symptoms solely did not render him unemployable, and that he has other non-service connected medical conditions.  However, the July 2010 VA examiner found that the Veteran's burning, numbness, tingling sensation in the feet and hands affected his employment.  Also, the June 2012 VA examiner found that the Veteran could not do prolonged typing on the computer and could not do prolonged handwriting due to his bilateral upper extremity peripheral neuropathy.  In addition, the March 2015 PTSD examiner indicated that the Veteran suffered from symptoms related to PTSD including irritability, concentration problems, and sleep problems.  Taken together, the limitations described by the VA examiners would make sedentary or office type of work, such as a tax preparer, very difficult.  Therefore, the Board finds that the evidence is at the very least in equipoise as to whether the Veteran would be capable of sedentary employment.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Consequently, the Board finds that, after resolving reasonable doubt in the Veteran's favor, the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, TDIU is warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


